Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Applicants’ Amendment to the Claims filed on 01/21/2022 is entered.
The Applicants’ Amendment to the Drawings filed on 01/21/2022 is entered.
The Applicants’ Amendment to the Specification filed on 01/21/2022 is entered.
Claims 1-12 and 15-27 are pending and under examination.
This US 16/094,011 filed on 10/16/2018 which is a 371 of PCT/US2017/028266 filed on 04/19/2017 which claims US priority benefit of US Provisional 62/324,485 filed on 04/19/2016.
Response to Amendment
All objections and rejections made in the previous Office Action and not repeated in this Office Action are withdrawn in view of the applicants’ submission filed on 01/21/2022. 
Election/Restrictions
Applicant’s election without traverse of the species of “a Class II CRISPR nuclease expression construct encoding an anti-apoptosis protein” and “Bcl-2” in the reply filed on 07/28/2021 is as previously acknowledged.
Claims are examined to the extent they read on the elected species.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Objections
Currently amended claim 20 is objected to because of the following informalities:  In line 3, the term “the expression construct” should be amended to “an expression construct”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103 – maintained 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 15-20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0333377 to Scharenberg et al (with US priority to US Provisional 62/161,104 filed on 05/13/2015; of record) in view of Kawamura et al (Nature 2009, Vol 460 (7259) pages 1140-1144 (IDS reference, of record), and further in view of Cheng et al (JBC vol 276, No. 46, November 16, 2001: pages 43320-43327; of record).  Note that the ‘104 Provisional qualifies as prior art because at least one claim of the Scharenberg et al PGPUB US2016/0333377 is supported in their ‘104 Provisional, specifically see claim 1 of the ‘377 PGPub compared with claim 1 of the ‘’104 Provisional and because the limitations cited in the rejection are supported in the ‘104 Provisional.
[MPEP 2139.03] In addition, a reference (i.e., a U.S. patent, published U.S. patent application, or WIPO publication) is entitled to the benefit of the filing date of a provisional application only if at least one of the claims in the reference is supported by the written description of the provisional application in compliance with pre-AIA  35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a). See Dynamic Drinkware, LLC, v. National Graphics, Inc., 800 F.3d 1375, 116 USPQ2d 1045 (Fed. Cir. 2015) and Amgen v. Sanofi, 872 F.3d 1367, 1380 (Fed. Cir. 2017).

Regarding independent claim 1,Scharenberg et al disclose expression constructs encoding CRISPR Cas9 nuclease and methods for enhancing expression of CRISPR gene editing in primary cells (e.g., ‘104 Provisional: para 0001).  Scharenberg et al discloses an expression construct encoding a Cas9 nuclease and a mutant protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks (e.g., ‘104 Provisional: para 0003).  For example, in para 0003, Scharenberg et al recites:
Co-expression of Cas9 with E4ORF6/E1B55K-H373A results in sufficient relief of the post entry restriction on AAV expression while maintaining intact DNA repair. This allows for a substantial improvement in Cas9-mediated gene editing efficiency with minimal toxicity when an AAV vector is used to express the guide RNA’s necessary for Cas9 targeting.
Regarding claim 2, Scharenberg et al discloses that the expression construct encoding a Cas9 nuclease further encodes a single guide RNA (sgRNA) complementary to a target nucleic acid sequence (‘104 Prov: para 0151, line 1).
Regarding claim 3, Scharenberg et al discloses that the expression construct encoding a Cas9 nuclease further encodes a plurality of sgRNAs complementary to a plurality of target nucleic acid sequences (‘104 Prov: para 0151).
Regarding claim 4, Scharenberg et al discloses a genetically modified stem cell comprising an expression construct encoding a Cas9 nuclease (‘104 Prov: para 0005, 0007, line 12).  Scharenberg et al discloses in vitro genetically modified stem cells (‘104 Prov: para 0085: lines 5-6 “[the] polypeptides and polynucleotides described herein can be delivered into cultured cells in vitro…”).  
Regarding independent claim 5, Scharenberg et al discloses a genetically modified stem cell, comprising an expression construct encoding a Cas9 nuclease and a mutated protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks ((‘104 Prov: para 0003; 0005).   
Regarding claim 6, Scharenberg et al discloses Cas9 which is a type of a type of a class 2 CRISPR nuclease (‘104 Prov: para 0001).
Regarding claim 7, Scharenberg et al discloses Cas9 (‘104 Prov: para 0001).
Regarding claim 8, Scharenberg et al discloses Cas9 (‘104 Prov: para 0001), wherein the Cas9 nuclease has wild-type enzymatic activity, is a nickase, or is a nuclease-null Cas9 fused to a nuclease domain (‘104 Prov: para 0144).
Regarding claim 9, Scharenberg et al discloses genetically modified stem cell comprising an expression construct encoding a Cas9 CRISPR enzyme and a nucleic acid encoding a first sgRNA are present in a single expression construct. (‘104 Prov: para 0151, line 1).
Regarding claim 10, Scharenberg et al discloses that the expression construct encoding the Cas9 (CRISPR enzyme) and a nucleic acid encoding the first sgRNA may be present in separate expression constructs (e.g., (‘104 Prov: ref claim 1 recites the CRISPR guide RNA is present in a vector and reference claim 50 recites that the sequence encoding the Cas9 is present in a vector but does not explicitly state the sequence encoding the Cas9 is present in the same vector).  
Regarding claim 11, Scharenberg et al discloses genetically modified stem cell further comprising a first single guide RNA (sgRNA) complementary to a first target nucleic acid sequence of the stem cell genome (‘104 Prov: para 0005, lines 1-12, para 0051, lines 6-7, which states that by delivering the Cas9 protein and “appropriate guide RNAs into a cell, the organism’s genome can be cut at any desired location”).
Regarding claim 12, Scharenberg et al discloses genetically modified stem cell of claim 4, further comprising a plurality of sgRNAs, wherein each of the plurality of sgRNAs is complementary to a target nucleic acid sequence of the stem cell genome (‘104 Prov: para 0051, lines 6-7, which states that by delivering the Cas9 protein and “appropriate guide RNAs into a cell, the organism’s genome can be cut at any desired location”).
Regarding claim 15, Scharenberg et al discloses genetically modified stem cell which is an embryonic stem cell (ESC) (‘104 Prov: para 0087, line 6).
Regarding claim 16, Scharenberg et al discloses the genetically modified stem cell may be an inducible pluripotent stem cell (iPSC) (‘104 Prov: para 0087, line 7).  Note that an iPSC is a type of somatic stem cell.
Regarding claim 17, Scharenberg et al discloses the genetically modified stem may be an inducible pluripotent stem cell (iPSC) (‘104 Prov: para 0087, line 7).
Regarding claim 18, Scharenberg et al discloses the genetically modified stem cell may be a human stem cell (‘104 Prov: para 0005, lines 9-11).
Regarding claim 19, Scharenberg et al discloses a population of genetically modified stem cells according to claim 4.  (‘104 Prov: para 0087, line 6; para 0051, lines 8-9 “to use CRISPR to build RNA-guided gene drives capable of altering the genomes of entire populations”; para 0076, line 4).
Regarding claim 20, Scharenberg et al discloses a method of making a genetically modified stem cell, comprising providing to a stem cell an expression construct encoding a Cas9 nuclease and a mutated protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks (‘104 Prov: para 0005, 0007, line 12).  Scharenberg et al discloses a method of improving efficiency of targeting in a stem cell, comprising expressing Cas9 and a mutated protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks a genetically modified stem cell, providing the stem cell with a first single guide RNA (sgRNA) complementary to a first target nucleic acid sequence of the stem cell genome, wherein efficiency of targeting of the Cas9 nuclease to the first target nucleic acid sequence is increased relative to Cas9 nuclease targeting without overexpression of a mutated protein involved in DNA repair.  (e.g., ‘104 Provisional: para 0003).  For example, in para 0003, Scharenberg et al recites:
Co-expression of Cas9 with E4ORF6/E1B55K-H373A results in sufficient relief of the post entry restriction on AAV expression while maintaining intact DNA repair. This allows for a substantial improvement in Cas9-mediated gene editing efficiency with minimal toxicity when an AAV vector is used to express the guide RNA’s necessary for Cas9 targeting.

Regarding claim 24, Scharenberg et al discloses the stem cell may be an embryonic stem cell (ESC) (‘104 Prov: para 0087, line 6).
Regarding claim 25, Scharenberg et al discloses the stem cell may be an inducible pluripotent stem cell (‘104 Prov: para 0087, line 7).   Note that an iPSC is a type of somatic stem cell.
Regarding claim 26, Scharenberg et al discloses the somatic stem cell may be an inducible pluripotent stem cell (‘104 Prov: para 0087, line 7).
Regarding claim 27, Scharenberg et al discloses the stem cell may be a human stem cell (‘104 Prov: para 0005, lines 9-11).
However, Scharenberg et al differs from the instant claims because while it discloses an expression construct encoding a Cas9 nuclease and a mutated protein involved in DNA repair which lowers the high toxicity due to lack of repair of DNA breaks it does not disclose that the expression construct encoding Cas9 also encodes Bcl-2.
Kawamura discloses that overexpression of Bcl-2 suppresses apoptosis and increases reprogramming efficiency of somatic cells into induced pluripotent cells (IPSCs) (e.g., Kawamura, page 3).  
Further, Cheng et al disclose that Bcl-2 protects  neural progenitor cells from apoptosis (e.g. abstract).   Cheng et al disclose activation of p38 MAP kinase and caspase-3 are involved in cell death from apoptosis (e.g. abstract).  Cheng et al disclose that Bcl-2 is an anti-apoptotic protein that suppressed activation of p38 MAP kinase (e.g. abstract).  Further, Cheng et al disclose that inhibition of p38 MAP kinase abolished nitric oxide induced cell death and activation of caspase-3 (e.g. abstract).  Thus, Cheng et al disclose that Bcl-2 is a type of inhibitor of p38 MAP kinase and caspase.
In paragraph 0062, Scharenberg et al disclose that their invention couples DNA breaks created by endonucleases (i.e., Cas9) with end-processing enzymes, “which can improve the rates of targeted disruption in a variety of cell types and species, without associated toxicity to the host”.  Scharenberg et al further state that this is important because double-strand breaks trigger cell cycle checkpoints to arrest division until the break has been resolved, and that cells may arrest indefinitely, leading to apoptosis.
Regarding claim 22, Cheng et al discloses that contacting a stem cell with a caspase inhibitor may inhibits apoptosis (e.g., abstract).  As evidenced by Cheng et al, the Bcl-2 protein is an anti-apoptotic protein which may be interpreted as a type of caspase inhibitor.
Regarding claim 23, Cheng et al discloses that contacting the stem cell with a p38 MAP kinase inhibitor may inhibit apoptosis (e.g., abstract).  As evidenced by Cheng et al, the Bcl-2 protein is an anti-apoptotic protein which may be interpreted as a type of caspase inhibitor.
The level of skill in the art was high before the effective filing date of the presently claimed invention.
One of ordinary skill in the art having the cited references before the effective filing date would have been motivated to include a Bcl-2 apoptotic protein (which also meets the limitation of claims 22 and 23 as an inhibitor of caspase and inhibitor of p38 MAP kinase) in the Cas9 expression construct of Scharenberg et al to reduce apoptosis in the stem cells of interest for the rationale of inhibiting apoptosis and thus improving Cas9 targeting efficiency in targeting the cell genomic DNA.
It would have been obvious to include a Bcl-2 apoptotic protein because in paragraph 0062, Scharenberg et al disclose that their invention couples DNA breaks created by endonucleases (i.e., Cas9) with end-processing enzymes, “which can improve the rates of targeted disruption in a variety of cell types and species, without associated toxicity to the host”.  Scharenberg et al further state that this is important because double-strand breaks trigger cell cycle checkpoints to arrest division until the break has been resolved, and that cells may arrest indefinitely, leading to apoptosis.
In view of the high skill level in the art, it is considered that one of ordinary skill in the art would have had a reasonable expectation of success to include a Bcl-2 anti-apoptotic protein with the Cas9 expression constructs of Scharenberg et al to arrive at the presently claimed invention.
Response to Arguments
The applicants’ arguments filed on 01/21/2021 have been fully considered but are unpersuasive.  First, the applicants’ argument that “Sharenberg is not directed to CRISPR/Cas9 nuclease toxicity or any solution to reduce CRISPR/Cas9 toxicity” is unpersuasive.  The applicants’ argue that:
Scharenberg does not recognize CRISPR/Cas nuclease toxicity or any method or component designed to reduce CRISPR/Cas nuclease toxicity. Scharenberg makes no mention that an anti-apoptosis protein is needed or even desired. Accordingly, without such a teaching, one of skill is not motivated by Scharenberg to select any anti-apoptosis component such as Bcl-2 to be added to its CRISPR system and adenoviral proteins E40RF6 and a mutant of E1B55K. At best, one of skill is led to look at other adenoviral proteins that would be useful to relieve post entry defects for expression from AAV vectors, whether wild-type or mutated. 

However, the applicants’ argument that “Sharenberg is not directed to CRISPR/Cas9 nuclease toxicity or any solution to reduce CRISPR/Cas9 toxicity” is unpersuasive because this argument is not commensurate with the scope of the claims as presently written.  Nothing in the claimed products of claims 1-12 and 15-19 refers to CRISPR/Cas9 toxicity.  Further, nothing in the method claims 20, and 22-27 refers to CRISPR/Cas9 toxicity.  For example, claim 1 is drawn to an expression construct encoding a Cas9 nuclease and Bcl-2.
	Further, the applicants argue that “no motivation is provided by either Kawamura or Cheng to add Bcl-2 to a CRISPR/Cas9 system to improve editing efficiency”.  Specifically, the applicants’ argue:
The Examiner recognizes at page 13 of the office action that Scharenberg fails to teach an expression construct encoding Cas9 and Bcl-2. The Examiner then looks to Kawamura for teaching that "overexpression of Bcl-2 suppresses apoptosis and increases reprogramming efficiency of somatic cells into induced pluripotent cells (IPSCs) (e.g., Kawamura, page 3)." The Examiner also looks to Cheng for teaching that "Bcl-2 is an anti-apoptotic protein that suppressed activation of p38 MAP kinase" which otherwise would lead to nitric oxide induced cell death and activation of caspase-3. All Kawamura and Cheng teach is that Bcl-2 is an anti-apoptotic protein. No motivation is provided by either Kawamura or Cheng to add Bcl-2 to a CRISPR/Cas9 system to improve editing efficiency. 

The Examiner concludes at page 14 that one of skill would have been motivated to include Bcl-2 into the expression construct of Scharenberg "to reduce apoptosis in the stem cells of interest for the rationale of inhibiting apoptosis and thus improving Cas9 targeting efficiency in targeting the cell genomic DNA." Applicant respectfully disagrees. 
The Examiner is using impermissible hindsight based on applicant's claimed subject matter. There is no reason one of skill would select Bcl-2 after reading Scharenberg. Scharenberg is directed to improving efficiency of guide RNA expression from an AAV by using a mutant of E1B55K that helped expression but that also did not hinder repair of DNA breaks. Scharenberg needs its mutant of E1B55K not to hinder DNA repair mechanisms. 

At page 14 of the office action, the Examiner states that Scharenberg teaches at paragraph 62 that double stranded breaks can trigger cell cycle checkpoints to arrest division which may lead to apoptosis. But, Scharenberg teaches coupling endonucleases (not Cas9 as alleged by the Examiner) to "end processing enzymes" to prevent persistent breaks. Accordingly, the solution suggested by Scharenberg is to include enzymes that fix breaks. The end-processing enzymes according to Scharenberg are Trex2 exonuclease and TdT polymerase that alter DNA break ends to bias repair towards an alternative NHEJ pathway to fix breaks. This is a similar aspect, i.e. maintaining the cell's ability to fix breaks, to using a mutant of E1B55K which otherwise would inhibit the cell's ability to fix DNA breaks. Clearly, the end-processing enzymes according to Scharenberg are not anti-apoptosis proteins (e.g., Bcl-2) or p53 or Bax inhibitors. Scharenberg does not teach or suggest selecting any anti-apoptotic protein, such as Bcl-2, to use with Cas9. Any such selection is only made with hindsight. 

However, the applicants’ argument that there is “no motivation is provided by either Kawamura or Cheng to add Bcl-2 to a CRISPR/Cas9 system to improve editing efficiency” is unpersuasive.  First, none of claims 1-12, 15-20, and 22-27 recite a limitation regarding improving editing efficiency.  Further, the motivation does not need to be from Cheng or Kawamura.  The motivation is from Scharenberg to reduce apoptosis (cell death) to permit the gene editing in the alive cells.  Further, the applicants’ argument that there is no motivation from the cited art to select Bcl-2 and add it to the system of Scharenberg is unpersuasive.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  In the instant case, in paragraph 0062, Scharenberg et al disclose that their invention couples DNA breaks created by endonucleases (i.e., Cas9) with end-processing enzymes, “which can improve the rates of targeted disruption in a variety of cell types and species, without associated toxicity to the host”.  Scharenberg et al further state that this is important because double-strand breaks trigger cell cycle checkpoints to arrest division until the break has been resolved, and that cells may arrest indefinitely, leading to apoptosis.  The rationale to include Bcl2 is to reduce apoptosis which is disclosed in the cited references to cause cell death.
Further, the applicants’ argument regarding hindsight is unpersuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, in paragraph 0062, Scharenberg et al disclose that their invention couples DNA breaks created by endonucleases (i.e., Cas9) with end-processing enzymes, “which can improve the rates of targeted disruption in a variety of cell types and species, without associated toxicity to the host”.  Scharenberg et al further state that this is important because double-strand breaks trigger cell cycle checkpoints to arrest division until the break has been resolved, and that cells may arrest indefinitely, leading to apoptosis.  The rationale to include Bcl2 is to reduce apoptosis which is disclosed in the cited references to cause cell death.  In view of the high skill level in the art, the knowledge that apoptosis is contrary to improving editing efficiency is considered within the level of ordinary skill at the time and before the effective filing date of the present invention.  Thus, it is considered that the present rejection takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure.

Conclusion
No claims allowed.
Relevant prior art is Chang et al (Cell Reports 2015, Vol 12: pages 1668-1677) which while not being applied in this Office Action may be applied in a future Office Action if appropriate.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S HIBBERT whose telephone number is (571)270-3053. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658